AO 440 (Rev. 01/10 Guam) Summons in a Civil Action
                                                                                                         (ferae saw

                                             District Court of guamhstrict court of guam
                                                                                               DEC 2 8 2018 ^

                                                                                        JEANNE G. QUINATA
            smitfpviiufr^0
                            Plaintiff

                                                                     Civil Action No.
             fviDftv/T hfreoi^t ct^ne*-)
                           Defendant


                                                     SUMMONS IN A CIVIL ACTION


To: (Defendant's name andaddress)




          A lawsuit has been filed against you.

       Within 21 days after service of this summons on you (notcounting the day you received it) — or 60 days if you
arethe United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve onthe plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiffs attorney,
whose name and address are:




          If you fail to respond, judgment by default will be entered against you for the reliefdemanded in the complaint.
You also must file your answer or motion with the court.



                                                                        CLERK OF COURT



Date:        iayini\e>
                                                                                   Signature ofClerkor Deputy Clerk




           0fVGiNAL
                           Case 1:18-cv-00046 Document 6 Filed 12/28/18 Page 1 of 3
AO 440 (Rev. 01/10 Guam) Summons in a Civil Action (Page 2)

Civil Action No.


                                                              PROOF OF SERVICE
                       (This section should not be filed with the court unless required by Fed R. Civ. P. 4 (I))

           This summons for (name of individual andtitle, ifany)
 was received by me on (date)


           D I personally served the summons on the individual at (place)
                                                                                   on (date)                        ; or


          O I left the summons at the individual's residence or usual place of abode with (name)
                                                                ,a person of suitable age and discretion who resides there,
           on (date)                              , and mailed a copyto the individual's last known address; or

           O I served the summons on (name ofindividual)                                                                      , who is
           designated by law to accept service of process on behalf of (name oforganization)
                                                                                   on (date)                        ; or


           O I returned the summons unexecuted because                                                                      __ ; or

           0 Other (specify): p-^ C(^ A%j|

           My fees are $                           for travel and $                 for services, for a total of$          0.00

           1declare under penalty of perjury that this information is true.


  Date:      |
                                                                                          Server's signature



                                                                                        Printed name and title




                                                                                           Server's address



  Additional information regarding attempted service, etc:




                              Case 1:18-cv-00046 Document 6 Filed 12/28/18 Page 2 of 3
                         PostNetGU101
                 1270 N. Marine Corps Dr
                            Ste101
                   Tamuning, GU 96913
                         671-649-2917

             lnvoice#: 564428        Clerk: Clerk

                        12/28/2018 10:17



          Philips, Sherif

          Description
          SKU#              Price    Qty ExtPrice

                 First-Class Mail
                    i*«      7.75          1    7.75
                    Jay
          Ttecklng#: 9400110200881933983379 U|
          Package ID#: 342566
          Dimensions: 11 in. X Sin. X 1 in.
          Scale Display: 0.70 lb
          Chargeable Weight: 0.8 lb
          USPS First-Class Mail
          FIRSTCLASS       7.75            1    7.75
          Pitt County Memorize Hospital Inc
          Trackings 9400110200829933925906
          Package ID#: 342567
          Dimensions: 11 in. X Sin. X 1 in.
          Scale Display: 0.72 lb
          Chargeable Weight: 0.8 lb
          USPS First-Class Mail
          FIRSTCLASS       7.50            1    7.50
          Bolin, Paul
          Tracking*: 9400110200793956431693
          Package ID*: 342568
          Dimensions: 11 in. X 8in. X 1 in.
          Scale Display: 0.68 lb
          Chargeable Weight: 0.7 lb
          USPS First-Class Mail
          FIRSTCLASS       7.50            1    7.50
          Creech, David
          Tracking*: 9400110200882934182013 \^\
          Package ID*: 342570
          Dimensions: 11 in. X Sin. X 1 in.
          Scale Display: 0.66 lb
          Chargeable Weight: 0.7 lb
          USPS First-Class Mail
          FIRSTCLASS        7.75           1    7,75
          Carilion Clinic Pulmonary Sleeping
          Meds
          Tracking*: 9400110200793956440381
Case 1:18-cv-00046    Document 6 Filed 12/28/18 Page 3 of 3
          Packaae ID*: 342571
